Citation Nr: 1332245	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for oral cancer.

3.  Entitlement to service connection for soft tissue sarcoma.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to April 1966.

This matter comes before the Board from a February 2006 rating decision by the RO in Pittsburgh, Pennsylvania.  

The RO, in a February 2010 administrative decision, granted eligibility for a non-service-connected pension, thereby removing this issue from appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran has claimed service connection for lung cancer.  The RO denied the claim because of a lack of diagnosis of cancer; however, the Veteran is shown to be diagnosed with chronic obstructive pulmonary disease (COPD) and emphysema, both of which qualify as lung disabilities.  This is significant because the United States Court of Appeals for Veterans Claims (the Court) has addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized this issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding.  



REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran asserts that he currently has respiratory cancer, oral cancer and soft tissue sarcoma as a result of service, to include as secondary to herbicide exposure.  Alternately it is alleged that these disorders are the result of his participation in Operation SHAD, with exposure to bacteria during such participation.  The RO, in its January 2007 statement of the case (SOC), conceded in-service exposure to herbicides in light of the locations traveled in Vietnam waters by the ship the Veteran was aboard.  The Veteran's participation in Operation SHAD, with exposure to bacillus globigii during "Operation Autumn Gold," was confirmed by the Department of Defense (DOD).

The Board finds that remand is necessary to afford complete development of the claimed issues of entitlement to service connection for oral cancer and soft tissue sarcoma.  The evidence gives a history of treatment for oral cancer around 1998 with recurrence around 2003, surgically treated, with no further recurrence.  The evidence also suggests that the Veteran had either a cancer of the throat or removal of cervical lymph nodes after service.  It is not clear what region the alleged soft tissue sarcoma is said to have affected, although a January 2006 primary care follow-up described the oral cancer treated in 2003 as squamous cell cancer. 

The report of a November 2005 VA examination, which addressed the etiology of the oral cancer and respiratory cancer, with no mention of a soft tissue carcinoma, is shown to provide a vague and contradictory etiology opinion regarding the oral cancer.  The examiner is noted to have stated that it was as likely as not that the oral cancer was due to the Veteran's exposure to the bacillus globigii during participation in Operation SHAD.  The examiner then described the studies regarding the potential connection between cancer and such exposure as ongoing and further stated that it could not be stated with medical certainty that he had oral cancer as a result of his participation in SHAD.  Thus the opinion is equivocal in nature and fails to sufficiently address the question of etiology of the oral cancer.  The Court has in the past held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  As such, the Board finds that, on remand, and following review of the medical evidence, a clearer medical opinion with adequate rationale should be obtained to more fully address the etiology of the oral cancer.  The examiner should also address whether the Veteran has a soft tissue sarcoma that is related to service or any incident therein.

Regarding the claimed respiratory cancer, while the November 2005 VA examination determined that no respiratory cancer was present, and while other medical evidence does not suggest the presence of lung cancer, the evidence does show the Veteran to have a respiratory disorder, currently diagnosed as chronic obstructive pulmonary disease (COPD) and emphysema.  Thus, following review of the medical evidence, a medical opinion should be obtained as to whether any of these diagnosed disorders is related to service or any incident therein.  

Furthermore, since the RO's most recent adjudication of the appealed issues in the January 2007 SOC, the Veteran has submitted additional evidence, which was received by the agency of original jurisdiction (AOJ) in March 2007.  This evidence, Social Security records, contains some VA records that were not previously in the claims folder and were not accompanied by a waiver of consideration by the AOJ.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence that has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2013).  Although most of the VA records were already contained in the claims folder, they include x-ray reports from April 2005 and June 2005 that are neither duplicative of other evidence already of record nor irrelevant to the claim for service connection for lung disability.  Accordingly, a remand is required for the AOJ's initial consideration of the additional evidence received, and if the benefit sought is not granted, for issuance of an supplemental statement of the case (SSOC) reflecting such consideration.  Id. 

Concerning the claim for a TDIU, because a grant of service connection for the oral cancer, soft tissue sarcoma and/or a lung disorder could affect the claim for a TDIU, the Board finds that these claims for service connection are inextricably intertwined with the claim on appeal for a TDIU.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claims for service connection could well impact the claim on appeal for a TDIU, the issues must be considered together. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 2005 VA examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner is asked to clarify his opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's oral cancer was due to the Veteran's exposure to the bacillus globigii during participation in Operation SHAD and provide a detailed explanation for his conclusions.  The examiner should cite to the record, and/or medical authority to support the opinion, including any medical studies pertaining to this matter.  If the examiner determines that the oral cancer is not due to exposure to the bacillus globigii during participation in Operation SHAD, the examiner should provide an opinion as to whether the Veteran's oral cancer is otherwise due to service, to include the conceded in-service exposure to herbicides.

The examiner should additionally state whether the evidence supports a diagnosis of soft tissue sarcoma as defined by 38 C.F.R. § 3.309(e), Note (1) (2013).  (The AOJ should provide the examiner a list of diseases considered to be soft tissue sarcomas.)  

The examiner should provide an opinion as to whether the Veteran has a respiratory disorder other than lung cancer, to include COPD and emphysema, and if so, whether any diagnosed disorder  is at least as likely as not (50 percent probability or greater) directly related to any incident of service, to include due to exposure to herbicides in service or due to exposure to the bacillus globigii during participation in Operation SHAD.  

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.) 

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  The reports of any study or studies relied upon by the examiner must be associated with the claims folder. 

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

